I dissent.
In the case of State v. Kappas, 100 Utah 274,114 P.2d 205, 208, relating to the admissibility of proof of other offenses, with authorities supporting, the court stated:
"As a general rule, evidence of other crimes is not admissible; but, where the evidence tends to show the commission of a system of crimes by unusual methods, it is admitted." *Page 599 
Just why is the evidence of other crimes not admissible? Fundamentally because such evidence is immaterial and has no probative value unless in some way related to the crime charged.
That there are so-called exceptions to the rule seems to be a misnomer. The introduction of a particular system to show related crimes may present material even substantial evidence; the commission of another crime to cover up or destroy the evidence of the crime charged becomes material, but such evidence is not an exception to the general rule excluding evidence of other crimes, it is material and related to the crime charged. Motive and intent may likewise become matters that are so related to the crime charged as to connect other crimes and thus become substantive evidence in proof of the alleged crime.
The matter is well illustrated as to the mischief that may be worked into a proceeding and the injustice done to a defendant by quoting the instruction given in the instant case upon the matter of unrelated alleged crimes.
"You are instructed that evidence of other offenses committed by the accused is admissible to show his identity as the perpetrator of the crime charged, and to prove guilty or criminal knowledge, with respect to the crime charged, at least if similar thereto, and occurring at or about the same time. Evidence of other offenses is also admissible to show, or where it tends to show, his criminal intent or purpose with respect to the offense charged, as tending to show his guilt thereof, and such evidence is particularly relevant where the other offenses are of the same or a like nature, and were committed at about the same time.
"Evidence of other offenses committed by accused is admissible to show, or when it tends to show, his motive with respect to the offense charged, as tending to show his guilt thereof, and is not to be excluded because it incidentally discloses a commission of an independent crime by the accused, or connects him therewith, even if such evidence is prejudicial, where the other offenses are of the same or like character, and were committed at about the same time. Such evidence is also admissible and competent when it tends to establish a common scheme, plan, system, design, or course of conduct where such other crimes are similar to and closely connected *Page 600 
with the one charged, and were committed at about the same time."
The instruction at best is an attempted statement of a rule of evidence. The jury were not told that if they found from the evidence that the other offenses (apparently unrelated) about which evidence had been admitted tended to establish a common scheme plan, system, design or course of conduct and was closely connected with the offense charged that they might consider such evidence as tending to establish a course of criminal conduct related to the offense charged.
The evidence does not disclose any relationship between the killing and skinning of the Bailey heifer or the so-called LE steer. The LE steer was branded with Pollock's brand over another brand. The Bailey heifer was said to be with the Bailey cow. The reason for the killing and skinning of the so-called Bailey heifer was not shown.
PRATT, J., on leave of absence. *Page 601